Citation Nr: 9915128	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968.  The veteran also served in the United States Coast 
Guard Reserve and was called to active duty in support of 
Operation Desert Shield/Storm from November 13, 1990 to March 
30, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1992 rating decision of the RO.  

Given the statements made by the veteran in his original 
claim and development undertaken by the RO in connection with 
this appeal, the Board has undertaken to limit the scope of 
its review to that of a claim for left ear hearing 
disability, as reflected on the preceding page.  The matter 
of service connection for claimed right ear hearing 
disability is referred back to the RO for any indicated 
action in light of subsequent assertions by the veteran.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's preexisting left ear hearing disability is 
shown to have increased in severity as likely as not beyond 
natural progress during his period of service in support of 
Operation Desert Shield/Storm.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
preexisting left ear hearing disability is due to disease or 
injury which was aggravated by his second period of active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for left ear hearing loss is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

As noted hereinabove, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran initially filed a claim of service connection for 
bilateral hearing loss in October 1970 after his initial 
period of active duty service.  At that time, he contended 
that his hearing loss had been aggravated by his service in 
the Navy at a repair base where his ears had been subjected 
to a "continuous din."  By decision dated in November 1970, 
the RO denied the veteran's claim of service connection for 
bilateral hearing loss on the basis that no aggravation was 
found.  Although the veteran filed a Notice of Disagreement 
with this action, a Substantive Appeal was not submitted 
following issuance of the Statement of the Case.  

The veteran's April 1965 enlistment examination report 
revealed no complaints of hearing loss.  Results of an 
audiological evaluation, following conversion from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units for service examinations conducted 
prior to October 1967, showed pure tone thresholds, in 
decibels, for the left ear as 15, 10, 10 and 20 at 500, 1000, 
2000 and 4000 Hertz, respectively.  

Subsequent audiological examination conducted in May 1965, 
once again following conversion from ASA to ISO units, 
resulted in pure tone thresholds, in decibels, of 15, 10, 10, 
20, 25 and 40 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively.  

At evaluations conducted in March 1967, May 1968, and at 
discharge in August 1968, the veteran's hearing in his left 
ear was reported as 15/15 by whispered voice and 15/15 by 
spoken voice.  Audiological evaluations were not conducted on 
any of these dates.  

In July 1991, the veteran submitted a claim of service 
connection for left ear hearing loss.  He attributed his 
hearing loss to his constant exposure to loud background 
noise from an electric generator and to his work repairing 
engines while serving in Desert Storm.  

A review of medical records referable to the veteran's 
initial service in the Coast Guard Reserve from January 1976 
to November 1990 reveals a consistent pattern of high 
frequency hearing loss in the left ear.  For example, 
audiological evaluation conducted in February 1983 showed 
pure tone thresholds, in decibels, for the left ear as 10, 5, 
5, 15, 45 and 65 at 500, 1000, 2000, 3000, 4000 and 6000 
Hertz, respectively.  

Results of the June 1989 Service audiological evaluation 
conducted prior to his reentry into active duty service 
showed pure tone thresholds, in decibels, as 5, 0, 5, -5, 40, 
50, 55 and 75 at 250, 500, 1000, 2000, 3000, 4000, 6000 and 
8000 Hertz, respectively.  

Subsequent to his discharge from service, the veteran 
underwent an audiological evaluation in May 1991, which 
showed pure tone thresholds, in decibels, as 15, 15, 10, 45, 
45, 80 and 80 at 500, 1000, 2000, 3000, 4000, 6000 and 8000 
Hertz, respectively.  The examiner noted that the veteran's 
left ear hearing was essentially within normal limits from 
500 to 2000 Hertz with a moderate to severe sensorineural 
hearing loss from 3000 to 8000 Hertz.  

VA audiological evaluation conducted in September 1991showed 
pure tone thresholds, in decibels, as 10, 15, 45 and 50 at 
1000, 2000, 3000 and 4000 Hertz, respectively.  Most recent 
audiological evaluation conducted in September 1994 showed 
pure tone thresholds, in decibels, as 5, 10, 15, 45, 55, 85 
and 85 at 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, 
respectively.  Once again, the examiner noted the veteran's 
left ear hearing to be within normal limits from 500 to 2000 
Hertz with a moderate to severe sensorineural hearing loss 
from 3000 to 8000 Hertz.  

In support of his claim, the veteran also presented lay 
statements from two co-workers and his wife describing their 
observations of the veteran's left ear hearing difficulty 
following his service in Desert Storm.

The Board notes that a left ear hearing disability was first 
clinically demonstrated on examination conducted for 
enlistment into the Coast Guard reserves in February 1983, 
thereby establishing the presence of a preexisting condition 
prior to his reentry into active duty service.  Thus, the 
veteran may not be presumed to have been sound at entrance.  
38 U.S.C.A. § 1111.  

In addition, the Board finds, based on its review of the 
evidentiary record in its entirety, that the veteran's left 
ear hearing disability is shown to have undergone an increase 
in severity during his period of active service in support of 
Operation Desert Shield/Storm.  Furthermore, a comparison of 
the audiological evaluations conducted in June 1989 and May 
1991 reveals some worsening in the pure tone thresholds at 
the higher frequencies in the left ear.  This increase was as 
likely as not due to the exposure to increased noise levels 
in connection with his military duties, as reliably described 
by the veteran as part of his claim.  Thus, by extending the 
benefit of the doubt to the veteran, the Board concludes that 
his preexisting hearing disability was aggravated by his 
second period of service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  



ORDER

Service connection for left ear hearing loss is granted.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

